By the Court.
The plaintiff’s right of dower was an interest in real estate. She had not conveyed or released it in any of the modes specially provided by statute. Such right, therefore, could only be alienated by deed; but the memorandum signed by her, not sealed or acknowledged, was not a deed, and did not work an alienation of her dower. Her right to her dower, if she had any, stands unaffected by that memorandum ; and there was no consideration moving from her, upon which to raise an implied promise of the defendant.

Judgment for the defendant.